Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 29 is objected to because of the following informalities:  Claim 29 that is listed as previously presented should be claim 28.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 17, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,199,731 to Pryne in view of US Patent 10,473,887 to Beyda. 
Pryne teaches a cabinet apparatus comprising a cabinet assembly. The cabinet assembly includes a housing (A) with a cavity having a front opening. A door (B) is pivotally coupled to the housing the close the front opening of the cavity.  A support assembly (25,26,27) is coupled to the cabinet such that the assembly is movable vertically and pivotable around a first rotational axis. The support assembly has a hinge plate/linkage assembly (27) and a mounting assembly 
Pryne does not expressly disclose the holding component allows for the article to be detached. Beyda teaches a mirror assembly comprising a support assembly (400). The support assembly connects to a back (310) of a frame assembly. A mirror (500) is detachable coupled to the back of the frame assembly with a front (490) of the frame assembly via locking tabs (319). A heating element (530) is held adjacent the mirror in the frame.  The front and back portions of the frame are considered to be the first and second clamp arm that hole the electronic device (mirror with heating element). At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to make the frame in at least two pieces as taught by Beyda to allow for a heating element inside. The examiner considers that the two piece frame is detachable through unsnapping of the locking tabs. 


Claims 2-4, 6, 7, 18, 20, 25, 26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,199,731 to Pryne in view of US Patent 10,473,887 to Beyda as applied to claim 1 above, and further in view of US Patent Publication 2019/0104869 to Mohr. Pryne in view of Beyda discloses every element as claimed and discussed above except the . 

Claims 2-4, 6, 7, 18, 20, 25, 26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,199,731 to Pryne in view of US Patent 10,473,887 to Beyda as applied to claim 1 above, and further in view of US Patent Publication 2017/0071316 to Perez. Pryne in view of Beyda discloses every element as claimed and discussed above except the holding component rotatable around a second rotational axis. Perez teaches a holding component (16) with a mirror (17) movable via a support assembly (14). The holding component is attached to the support assembly a second hinge (40, B). The other end of the support assembly is attached to a mounting assembly via first hinge (30,A) . At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify cabinet of Pryne in view of Beyda by second hinge as taught by Perez to allow for tilting of the mirror. 

s 2-7, 9, 18-21, 25, 26, and 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,199,731 to Pryne in view of US Patent 10,473,887 to Beyda as applied to claim 1 above, and further in view of US Patent 9,211,004 to Diemel and US Patent Publication 2017/0071316 to Perez. Pryne in view of Beyda discloses every element as claimed and discussed above except the linkage assembly includes a hinge pin and a hinge plate. Diemel teaches a cabinet with a door (18). The door has a track (106) that receives a mounting assembly (116,104) that connects to a hinge plate so that the mirror can rotate. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the cabinet of Pryne in view of Beyda by replacing the mounting assembly and integral first hinge with a mounting assembly that slides in the track with a separate first hinge as taught by Diemel. 
Pryne in view of Beyda and Diemel discloses every element as claimed and discussed above except the holding component rotatable around a second rotational axis. Perez teaches a holding component (16) with a mirror (17) movable via a support assembly (14). The holding component is attached to the support assembly a second hinge (40, B). The other end of the support assembly is attached to a mounting assembly via first hinge (30,A) . At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify cabinet of Pryne in view of Beyda and Diemel by second hinge as taught by Perez to allow for tilting of the mirror. 


Allowable Subject Matter
Claims 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments 6/21/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY M AYRES/             Examiner, Art Unit 3637                                                                                                                                                                                           /DANIEL J TROY/